UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 16-6494


UNITED STATES OF AMERICA,

                      Plaintiff – Appellee,

          v.

JOHNNY ELIAS GONZALEZ, a/k/a Solo,

                      Defendant - Appellant.



Appeal from the United States District Court for the Western
District of North Carolina, at Charlotte.    Robert J. Conrad,
Jr., District Judge.  (3:08-cr-00134-RJC-DSC-18; 3:14-cv-00234-
RJC)


Submitted:   November 17, 2016            Decided:     November 21, 2016


Before GREGORY,   Chief   Judge,   and   MOTZ,   and   TRAXLER,   Circuit
Judges.


Dismissed by unpublished per curiam opinion.


Johnny Elias Gonzalez, Appellant Pro Se. Adam Christopher
Morris, Kevin Zolot, OFFICE OF THE UNITED STATES ATTORNEY, Jill
Westmoreland Rose, United States Attorney, Charlotte, North
Carolina; Amy Elizabeth Ray, Assistant United States Attorney,
Asheville, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Johnny Elias Gonzalez seeks to appeal the district court’s

order denying relief on his 28 U.S.C. § 2255 (2012) motion.                                  The

order is not appealable unless a circuit justice or judge issues

a   certificate          of     appealability.             28   U.S.C.      § 2253(c)(1)(B)

(2012).     A certificate of appealability will not issue absent “a

substantial showing of the denial of a constitutional right.”

28 U.S.C. § 2253(c)(2) (2012).                      When the district court denies

relief    on    the      merits,    a    prisoner         satisfies     this    standard          by

demonstrating            that    reasonable         jurists     would       find     that        the

district       court’s        assessment      of     the    constitutional          claims        is

debatable      or     wrong.        Slack     v.     McDaniel,        529    U.S.    473,        484

(2000); see Miller-El v. Cockrell, 537 U.S. 322, 336-38 (2003).

When the district court denies relief on procedural grounds, the

prisoner must demonstrate both that the dispositive procedural

ruling    is    debatable,         and   that       the    motion     states    a    debatable

claim of the denial of a constitutional right.                              Slack, 529 U.S.

at 484-85.

       We have independently reviewed the record and conclude that

Gonzalez has not made the requisite showing.                                Accordingly, we

deny     Gonzalez’s        motion       for   appointment        of     counsel,          deny    a

certificate         of    appealability,            and    dismiss     the     appeal.            We

dispense       with       oral    argument         because      the    facts        and     legal



                                                2
contentions   are   adequately   presented   in   the   materials   before

this court and argument would not aid the decisional process.



                                                               DISMISSED




                                   3